Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, recites the limitation "the lower surface" at lines 5 and 6-7 in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear and indefinite to the relationship between “the lower surface” and “the lower inside surface” and to whether they are the same or different. Further clarification is required to either further differentiate (the lower surface) or provide proper antecedent basis.
In claims 2-4, 9, and 16-17, there is a similar issue with the limitation “"the lower surface" in the claims as set forth above in claim 1. 
Claims 3, 6 and 7, using the phrase such as “substantially parallel to” in the claims renders the claims indefinite because the term "substantially" is a relative term which renders the claims indefinite.  The term "substantially" is not defined by the 
Regarding claim 3, recites the limitation "the drum" at line 3 in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear and indefinite to the relationship between “the drum” and “the roasting drum” and to whether they are the same or different. Further clarification is required to either further differentiate (the drum) or provide proper antecedent basis.
In claims 4, 5, 6, 8, 9, 13, 16, 17, and 19, there is a similar issue with the limitation “the drum" in the claims as set forth above in claim 3.
Claim 9 recites the limitation "beans" at line 3 renders the claim indefinite. It is unclear for whether these beans are the same as the one recited in the preceding claim 1 at line 6. If it is so, then "the" or "said" should be used.  If it is not, then essential structural cooperative relationships between the two are suggested.
Claims 10-15, 18, and 20 are also rejected because each claim depends on rejected claims 1 and 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O'TOOLE et al. (US 2,418,275).
Regarding claim 1, O'TOOLE et al discloses a bean roasting system (see at least figures 1 and 2), comprising: 
a roasting drum 26 (fig.11, i.e. roasting oven) having a lower inside surface defining an opening 28 (fig. 11); 
a hatch 29 (fig. 11, i.e. a door) having an upper surface (not labeled) (col. 3, lines 25-33); and 
an actuator 52 (fig. 12) configured to position the hatch in at least two positions including an upper position (i.e. a closed position) and a lower position (i.e. open position), the hatch 29 (fig. 11, i.e. a door) seals the opening 28 (fig. 11) in the lower surface of the roasting drum 26 (fig.11, i.e. roasting oven) when the hatch 29 (fig. 11, i.e. a door) is in the upper position, beans (i.e. coffee beans) exit through the opening 28 (fig. 11) in the lower surface of the roasting drum 26 (fig.11, i.e. roasting oven) when the hatch 29 (fig. 11, i.e. a door)  is in the lower position (col. 5, lines 13-20).
claim 2, O'TOOLE et al discloses wherein the opening 28 (fig. 11) in the lower surface of the roasting drum 26 (fig.11, i.e. roasting oven) is bounded by a vertical inwardly facing edge, the hatch 29 (fig. 11, i.e. a door) having a vertical outwardly facing edge extending downwardly from the upper surface which closely matches the vertical inwardly facing edge (see figure 11).
With respect claim 5, O'TOOLE et al discloses wherein the hatch 29 (fig. 11, i.e. a door) is rotationally mounted to a lower outside surface of the drum 26 (fig.11, i.e. roasting oven) about a hinge axis (i.e. along the shaft 30), the actuator 52 (fig. 12) rotates the hatch between the upper (i.e. a closed position) and lower positions (i.e. open position). 
With respect claim 6, O'TOOLE et al discloses wherein the roasting drum 26 (fig.11, i.e. roasting oven) defines a horizontal central axis (see figure 1, i.e. a horizontal central axis along the horizontal shaft 40), the hinge axis (i.e. along the shaft 30) is substantially parallel to the central axis of the drum (see figure 11).
With respect claim 7, O'TOOLE et al discloses wherein the hatch 29 (fig. 11, i.e. a door) has a major axis (i.e. in closed position along the horizontal shaft 40) that is substantially parallel to the hinge axis (i.e. along the shaft 30).
With respect claim 8, O'TOOLE et al discloses an agitator 41 (fig. 11) disposed inside the drum 26 (fig.11, i.e. roasting oven) and coupled to an agitator motor 43 (fig. 1) (col. 3, lines 56-69).

Claim(s) 1 and 3 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woolsey et al. (US 2,141,586).
Regarding claim 1, Woolsey et al. discloses a bean roasting system (see figure 1, i.e. an automatic roaster), comprising: 
a roasting drum 2 (fig. 2, i.e. casing) having a lower inside surface defining an opening 12 (fig. 2); 
a hatch 13 (fig. 2, i.e. doors) having an upper surface (not labeled); and 
an actuator (page 2, left column, lines 7-72, i.e. the actuating means assembly) configured to position the hatch in at least two positions including an upper position (i.e. a closed position, see figure 3) and a lower position (i.e. an open position as seen in figure 2), the hatch 13 (fig. 2, i.e. doors) seals the opening 12 (fig. 2) in the lower surface of the roasting drum 2 (fig. 2, i.e. casing) when the hatch is in the upper position, beans (i.e. peanuts, nuts, and the like) exit through the opening 12 (fig. 2) in the lower surface of the roasting drum 2 (fig. 2, i.e. casing) when the hatch 13 (fig. 2, i.e. doors) is in the lower position (page 1, left column, lines 11-26; page 2, left column, lines 7-18).
With respect to claim 3, Woolsey et al. discloses wherein the roasting drum 2 (fig. 2, i.e. casing) defines a horizontal central axis (not labeled, see figure 1 – i.e. a horizontal central axis along the shaft 38), the opening 12 (fig. 2) in the lower surface of the roasting drum 2 (fig. 2, i.e. casing) has a major axis (not shown) that is substantially parallel (see figures 1-2) to the central axis of the drum 2 (fig. 2, i.e. casing).
With respect to claim 9, Woolsey et al. discloses a controller configured to: operate the actuator (page 2, left column, lines 7-72, i.e. the actuating means assembly) to lower the hatch 13 (fig. 2, i.e. doors) from the upper position (i.e. a closed position, see figure 3) to a lower position (i.e. an open position as seen in figure 2), thereby 
With respect to claim 10, Woolsey et al. discloses wherein the controller (page 1, left column, lines 40 to right column, lines 3) is further configured to operate the actuator (page 2, left column, lines 7-72, i.e. the actuating means assembly) to raise the hatch 13 (fig. 2, i.e. doors) from the lower position (i.e. an open position as seen in figure 2) to the upper position (i.e. a closed position, see figure 3).

Claim(s) 1, 4, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Husk et al. (US 2,522,448).
Regarding claim 1, Husk et al. discloses a bean roasting system (col. 1, lines 49-53, i.e. roasting of coffee), comprising: 
a roasting drum 18 (fig. 14, i.e. called a drum or a basket) having a lower inside surface defining an opening (col. 3, lines 26-29); 
a hatch 20, 35, (fig. 14, i.e. called gates) having an upper surface (not labeled); and 
an actuator 53 (figs. 1-3, i.e. a link) configured to position the hatch in at least two positions including an upper position (i.e. a closed position, see figures 14-15) and a lower position (i.e. open position, see figure 16), the hatch 20, 35, (fig. 14, i.e. called gates) seals the opening in the lower surface of the roasting drum (18) when the hatch 
With respect to claim 4, Husk et al. discloses wherein the roasting drum 18 (fig. 14, i.e. called a drum or a basket) defines a horizontal central axis (see figure 5, i.e. along the shaft 16) and defines an axial distance between a back end of the drum and a front end of the drum, the opening (col. 3, lines 26-29) in the lower surface has a major dimension that spans most of the axial distance (see figure 5, i.e. the gate 35 spans more 2/3 the length of the drum/basket 18).
With respect to claim 14, Husk et al. discloses a bracket 45 (fig. 5) attached to the lower sheet; and a linkage 55 (fig. 5) coupling the bracket to the actuator (53).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over O'TOOLE et al. (US 2,418,275) in view of Kim (US 6,279,462 B1).
Regarding claims 11-13 and 15, O'TOOLE et al. discloses all the limitations of the claimed invention as set forth above, except for wherein the hatch includes an upper sheet and a lower sheet; wherein the upper sheet is coupled to the lower sheet by one or more of a screw, a press fit pin, and a rivet; wherein the lower sheet includes an upward facing surface for sealing to a lower outside surface of the drum when the hatch is in a closed position; and wherein the upper sheet defines an outwardly facing edge which closely matches an inwardly facing edge of the opening.
However, Kim teaches wherein the hatch includes an upper sheet 40 (fig. 3, i.e. the upper door) and a lower sheet 41 (fig. 3, i.e. an observation window); wherein the upper sheet is coupled to the lower sheet by one or more of a screw, a press fit pin, and a rivet 44 (fig. 3, i.e. a guiding pin; not labeled in figure 5); wherein the lower sheet includes an upward facing surface for sealing to a lower outside surface of the drum when the hatch is in a closed position; and wherein the upper sheet defines an outwardly facing edge which closely matches an inwardly facing edge of the opening (not labeled, i.e. the opening of the observation window 41) (see figures 2-3) (col. 2, lines 56-63). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the O'TOOLE et al.‘s reference, to include such hatch arrangement as set forth above, as suggested and taught by Kim, for the purpose of achieving uniform mixing and heating.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over O'TOOLE et al. (US 2,418,275) in view of Woolsey et al. (US 2,141,586) and Preedit (US 2,024,062).
Regarding claim 16, O'TOOLE et al discloses a bean roasting system (see at least figures 1 and 2) comprising: 
a roasting drum 26 (fig.11, i.e. roasting oven) defining a horizontal axis (not labeled, i.e. the horizontal axis is along the horizontal shaft 40), a back end (see figure 2, i.e. where adjacent to the rear chamber 24) and a front end (i.e. where adjacent to the front chamber 22), the roasting drum having a lower inside surface defining an opening 28 (fig. 11); 
a hatch 29 (fig. 11, i.e. a door) having an upper position (not labeled) (col. 3, lines 25-33) to seal the opening 28 (fig. 11) in the lower surface of the drum 26 (fig.11, i.e. roasting oven); 
an actuator 52 (fig. 12) coupled to the hatch 29 (fig. 11, i.e. a door);
22Attorney Docket No. BWCC-003/OIUS 327559-2008an agitator having agitator blades 41 (fig. 11); 
an agitator motor 43 (fig. 1) coupled to the posterior end of the axial shaft 40 (fig. 1) proximate to the back end of the roasting drum 26 (fig.11, i.e. roasting oven).
O'TOOLE et al discloses all the limitations of the claimed invention as set forth above except for the agitator blades mounted to an axial shaft, the axial shaft having a posterior end; a door mounted rotationally relative to the roasting drum, the door having a glass plate for viewing contents of the roasting drum when the door is closed relative to the roasting drum; and a controller configured to: operate the actuator to lower the hatch from the upper position to a lower position, thereby unsealing the opening in the 
However, Woolsey et al teaches the agitator blades 36 (fig. 2) mounted to an axial shaft 38 (fig. 2), the axial shaft having a posterior (page 2, right column, lines 6-18); and a controller configured to: operate the actuator (page 2, left column, lines 7-72, i.e. the actuating means assembly) to lower the hatch 13 (fig. 2, i.e. doors) from the upper position (i.e. a closed position, see figure 3) to a lower position (i.e. an open position as seen in figure 2), thereby unsealing the opening in the lower surface of the drum 2 (fig. 2, i.e. casing); and operate the agitator motor (Page 5, left column, lines 1-4; page 5, right column, lines 44-46) to rotate the agitator blades 36 (fig. 2) to empty contents of the drum through the opening 12 (fig. 2) in the lower surface of the drum  2 (fig. 2, i.e. casing) (page 1, left column, lines 40 to right column, lines 3). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the O'TOOLE‘s reference, to include such agitator arrangement and control means as set forth above, as suggested and taught by Woolsey, for the purpose of providing a means for varying the roasting period to suit the condition of the material being roasted (page 1, left column, lines 8-10).
Moreover, Preedit teaches a door 35 (figs. 1 and 2) mounted rotationally relative to the roasting drum 3 (figs. 1 and 2), the door having a glass plate 38 (figs. 1 and 2) for viewing contents of the roasting drum when the door is closed relative to the roasting drum (page 1, right column, lines 40-45). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such door as set forth above, as 
With respect to claim 17, O'TOOLE et al in view of Woolsey et al and Preedit discloses the limitations of the claimed invention as set forth above of which Woolsey further discloses wherein the controller (page 1, left column, lines 40 to right column, lines 3) is further configured to operate the actuator (page 2, left column, lines 7-72, i.e. the actuating means assembly) to raise the hatch 13 (fig. 2, i.e. doors) to reseal the opening in the lower surface of the drum 2 (fig. 2, i.e. casing). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such control means as set forth above, as suggested and taught by Woolsey, for the purpose of providing a means for varying the roasting period to suit the condition of the material being roasted (page 1, left column, lines 8-10).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over O'TOOLE et al (US 2,418,275) in view of Woolsey et al (US 2,141,586) and Preedit (US 2,024,062) as applied to claim 16 above, and further in view of Kim (US 6,279,462 B1).
Regarding claims 18-19, O'TOOLE et al in view of Woolsey et al and Preedit discloses all the limitations of the claimed invention as set forth above, except for wherein the hatch includes an upper sheet and a lower sheet; and wherein the lower sheet includes an upward facing surface that extends beyond the lower sheet and seals to a lower outside surface of the drum when the hatch is the upper position.
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over O'TOOLE et al (US 2,418,275) in view of Woolsey et al (US 2,141,586) and Preedit (US 2,024,062) as applied to claim 16 above, and further in view of Husk et al (US 2,522,448).
Regarding claim 20, O'TOOLE et al in view of Woolsey et al and Preedit discloses all the limitations of the claimed invention as set forth above, except for a bracket attached to the lower sheet and a linkage coupling the bracket to the actuator.
However, Husk et al teaches a bracket 45 (fig. 5) attached to the lower sheet and a linkage 55 (fig. 5) coupling the bracket to the actuator (53). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such bracket and linkage as set forth above, as suggested and taught by Husk, for the purpose of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827.  The examiner can normally be reached on Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/KET D DANG/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761